DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/24/2020 has been entered.

Status of Claims
Claims 1-5, 11, 17, 24, 26, 28 and 30-39 are pending.  Claims 1, 3, 11, 30, 34 and 38 have been amended.  Claims 26, 28 have been withdrawn. Claims 6-10, 12-16, 18-23, 25, 27 and 29 have been canceled.  Claims 39 is new.

Response to Arguments
Applicant's arguments filed 7/24/2020 have been fully considered but they are not persuasive.
Applicant argues on page 9 that:
“Page 2 of the Office Action appears to have mistakenly indicated that claim 29 was canceled in the response filed Jan. 10, 2020. Upon review of the submitted response, claim 29 was withdrawn but not canceled. As such, Applicant believes the request for rejoinder applies to 
Examiner understands that the claim 29 was canceled from claims dated 04/05/2019 and that claim 29 was part of the restriction of Group III, but was still cancelled in claims dated 4/05/2019. 
Upon an Examiner initiated interview with Applicants Representative.  Examiner Discussed that Claim 29 will remain cancelled but a new claim with that limitations of claim 29 can be added as noted in MPEP 714 “A claim which was previously canceled may be reinstated only by adding the claim as a "new" claim with a new claim number.”
Examiner also discussed that Claim 28 dated 04/05/2019 was withdrawn and amended but subsequent Claim 28 dated 01/10/2020 does not show the preceding claim 28’s amendments and does not have notation of (withdrawn) (previously presented) as noted in MPEP 714 “If a withdrawn claim is currently amended, its status in the claim listing may be identified as withdrawn— currently amended.” and “In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered)”.

Applicant argues on page 10 that:
“First, the Office Action combines aspects of the devices shown in Figs. 5A, Fig. 5B, and "Fig 3" [presumably Figs. 3A to 3D] of Gogotsi. Combining features in this way is not permitted without sufficient reason to do so…..There is no motivation to add the positive particles of the cathode active material into the device shin in Fig. 5B, as suggested in page 4 of the Office 
Examiner respectfully disagrees with the interpretation of the office action. Fig 5B is specifically used in the Office Action the other figures are used because they show or explain with more details what fig 5B already has.  For example Fig 3 talks about particles and how the anodes and cathodes flow to be charged.  It specifically takes about particles in a slurry.  Fig 5B still has positive and negative cathodes and cathodes that flow across the separator to implement charging. Therefore Fig 5B is not figure 3 but it has the same operations of charging and furthermore it still has as claimed “an anode active material” and “a cathode active material”
Therefore Examiner is not attempting to add the positive particles of the cathode active material into the device shin in Fig. 5B, Examiner understands that Fig 5B has a cathode active material and an anode active material in its tape A (Fig 5A #520 which is shown in Fig 5B just not labeled) and Tape B (Fig 5A #530 which is shown in Fig 5B just not labeled) which would be similar to the cathodes and anodes in Fig 3.

Applicant argues on page 10 that:
“Second, Gogotsi does not teach or suggest a solid cathode belt that is moveable independently of the anode belt, as claimed here……. Although there are electrode tapes in Fig. 5A, a reasonable interpretation is that the belts are moving together, since their movement is represented by a single arrow (left side).”
Examiner respectfully disagrees.  Though the tapes/belts are moving in the same direction together they still moving independently because anode belt is moving on two separate 
Therefore Gogotsi does teach and suggest a solid cathode belt that is moveable independently of the anode belt.

Applicant argues on page 10 that:
“Third, Gogotsi does not clearly teach or suggest an ion-permeable separator that is stationary.”
Examiner respectfully disagrees.  The invention and improvement in the art is to allow the portions of the electrodes to better hold charge by moving them outside of the area where the electrochemical effects in charging and discharging occur (i.e. capacitive zones) and to move both tape and separator would be opposite the inventive concept.  Paragraph 0088 teaches the capacitive zone that houses the ion permeable separator and teaches in paragraph 0012 that the electrode is non-stationary implying that the ion-permeable separator is stationary for improving the art in stationary batteries (par 0007 “problems of stationary batteries”)
Therefore Gogotsi does not clearly teach or suggest an ion-permeable separator that is stationary. 

Applicant argues on page 11 that:
“A fourth defect in the § 103 rejection is that Gogotsi does not teach or suggest the presence of a liquid electrolyte solution BETWEEN the anode belt and the ion-permeable membrane; and a liquid electrolyte solution BETWEEN the cathode belt and the ion-permeable membrane - as required in claim 1………. Gogotsi does not describe that the electrolytic solvent 
Examiner respectfully disagrees. In paragraph 0070 in notes “The ion permeable separator may be a membrane, and if so, may be any conventional membrane capable of ion transport. In one or more embodiments, the membrane is a liquid-impermeable membrane that permits the transport of ions therethrough, namely a solid or gel ionic conductor. In other embodiments the membrane is a microporous polymer membrane infused with a liquid electrolyte that allows for the shuttling of ions between the capacitive zones”; and 
paragraph 0088 “the positive and negative electrodes comprises a non-stationary (including moveable or flowable) solid or semi-solid composition comprising supercapacitive particles and an electrolytic solvent”
wherein separator is between the semi-solid tape and both of them are in electrolytic solutions so when in the capacitive zone wherein charging occurs the anode belt/tape and the cathode belt/tape between the separator all have the presence of electrolytic solution to allow transfer of ion to charge.
Therefore Gogotsi does teach and suggest the presence of a liquid electrolyte solution between the anode belt and the ion-permeable membrane; and a liquid electrolyte solution between the cathode belt and the ion-permeable membrane,

Applicant argues on page 12 that:
	 “Gogotsi explicitly requires that the electrolytic solvent is substantially free of electrochemically oxidizable or reducible species (abstract; claim 1). This effectively prohibits combining the teachings of Clifford into the invention of Gogotsi”

Therefore rejecting this claim as being an obvious use of LhSO4 as taught in Beguin because the combination can be as an electrochemical oxidizable or reducible species.

Applicant argues on page 13 that:
“To help advance prosecution, these claims are amended above to state that the anode or cathode belt passes through the electrolyte solution at a position where the electrolyte solution separates the belt from the ion-permeable membrane. In other words, there is electrolyte solution between the belt and the ion permeable membrane, contrary to what is shown in Gogotsi (Figs. 5A and 5B)”
Examiner respectfully disagrees.  Amended claim 34 states “a solid moveable cathode belt that is moveable through passing through the electrolyte solution in the cathode reaction region and separate from the ion-permeable membrane”. Gogotsi teaches the solid moveable cathode passing though electrolyte in Par 0057 noting “the ion mobility is provided by passing a solvent-free or solvent-deficient tape through an electrolytic solvent” and that solid moveable cathode is separate from the ion-permeable membrane  in par 0087 noting “semi-solid A, 520, and semi-solid B, 530, pass between rotating metal current collectors 550 and ion-permeable separator 540” wherein the tape that is the cathode belt is needs to be separate to pass between it. 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 24, 30-38 rejected under 35 U.S.C. 103 as being unpatentable over Gogotsi et al. US 2014/0042989 in view of Clifford US 3,620,843.

Regarding claim 1, Gogotsi teaches:
A solid-flow electrochemical device comprising: (Par 0116 “electrochemical flow capacitors”)
(1) a reaction region comprising: (the capacitive zone is noted as the reaction region that charge occurs (i.e. transfer of positive or negative particles). Fig 5B area where ion-permeable separator reside which is labeled #540 shown in Fig 5A and Fig 3A gives a visual idea of the Fig 5B interior elements and Par 0088 “the positive electrode current collector and the ion-permeable separator defining a positive capacitive zone”……  “the negative electrode current collector and the ion-permeable separator defining negative capacitive zone”)
A solid moveable anode belt (Par 0081 “In the case of tapes comprising supercapacitive particles, conveyor belts or spool-to-spool tension may be used.”) comprising an anode active material; (tape is the belt, belt is noted as the solid or semi-solid composition with particles and  the non-stationary negative electrode particles are anode active material. Fig 5B  wherein 5A labels 5B as #530; Par 0057 “the non-stationary solid or semi -solid composition is a tape of supercapacitive particles” and  Par 0075” wherein at least one of the positive and negative electrodes comprises a non-stationary (including moveable or flowable) solid or semi-solid composition comprising supercapacitive particles”)
a solid cathode belt (Par 0081 “In the case of tapes comprising supercapacitive particles, conveyor belts or spool-to-spool tension may be used.”) that is movable (positive electrode tap is also moveable. Par 0075” wherein at least one of the positive and negative electrodes comprises a non-stationary (including moveable or flowable) solid or semi-solid composition comprising supercapacitive particles”) independently of the anode belt (anode belt noted as negative electrode tape is moving on two separate spools Fig 5B 560 and 570 independent/separate from of the two cathode belt spools Fig 5B 580 and 590), 
comprising a cathode active material; (positive particles are cathode active material Par 0075” wherein at least one of the positive and negative electrodes comprises a non-stationary (including moveable or flowable) solid or semi-solid composition comprising supercapacitive particles”) 
 (Fig 5A-B #550 connected to 530 anode belt)
a cathode current collector member, electrically connected to the cathode belt, either in static or sliding contact; (Fig 5A-B #550 connected to 520 cathode belt)
a stationary ion-permeable membrane disposed between the anode belt and the cathode belt; (anode and cathode belts are non-stationary passing through the capacitive zone which an ion-permeable membrane noted as the separator which is stationary as belts move through its zone. Fig5B Fig 5A labeling Fig 5B; Par 0087 “semi-solid A, 520, and semi-solid B, 530, pass between rotating metal current collectors 550 and ion-permeable separator 540” Par 0088 “the positive electrode current collector and the ion-permeable separator defining a positive capacitive zone”……  “the negative electrode current collector and the ion-permeable separator defining negative capacitive zone”))
a liquid electrolyte solution between the anode belt and the ion-permeable membrane; (Par 0041 “both of the positive and negative electrodes independently comprise non-stationary solid or semi-solid compositions comprising supercapacitive particles and an electrolytic solvent.” Par 0070 “The ion permeable separator may be a membrane, and if so, may be any conventional membrane capable of ion transport. In one or more embodiments, the membrane is a liquid-impermeable membrane that permits the transport of ions therethrough, namely a solid or gel ionic conductor. In other embodiments the membrane is a microporous polymer membrane infused with a liquid electrolyte that allows for the shuttling of ions between the capacitive zones”)
a liquid electrolyte solution between the cathode belt and the ion-permeable membrane;
(separator is between the semi-solid tape and both of them are in electrolytic solutions so when in the capacitive zone wherein charging occurs the anode belt/tape and the cathode belt/tape between the separator all have the presence of electrolytic solution so electrolyte solution will be between belt and ion-permeable separator to allow transfer of ion to charge. See Par 0070 “The ion permeable separator may be a membrane, and if so, may be any conventional membrane capable of ion transport. In one or more embodiments, the membrane is a liquid-impermeable membrane that permits the transport of ions therethrough, namely a solid or gel ionic conductor. In other embodiments the membrane is a microporous polymer membrane infused with a liquid electrolyte that allows for the shuttling of ions between the capacitive zones” and Par 0088 “the positive and negative electrodes comprises a non-stationary (including moveable or flowable) solid or semi-solid composition comprising supercapacitive particles and an electrolytic solvent”) wherein the device also includes: 
(2) an anode storage region configured to store the anode belt out of the reaction region; (Fig 5B #590; Par 0087 “the super capacitive tapes feed from spool reservoirs of uncharged electrodes 570 and 590 onto spool reservoirs 560 and 580 of charged electrodes.”)
(3) a cathode storage region configured to store the cathode belt out of the reaction region; (Fig 5B #570; Par 0087 “the super capacitive tapes feed from spool reservoirs of uncharged electrodes 570 and 590 onto spool reservoirs 560 and 580 of charged electrodes.”)
Although Gogotsi teaches:
one or a plurality of means for moving that together drive the anode belt and the cathode belt through their respective electrolyte solution (Fig 5B #560, 570, 580 and 590; Par 0081 “means for moving………In the case of tapes comprising supercapacitive particles, conveyor belts or spool-to-spool tension may be used.”) during a charge or discharge operation (par 0087-0088 energy storage and reversed energy recovery). 
Gogotsi does not explicitly teach:
(4) one or a plurality of motors that together drive the anode belt and the cathode belt through their respective electrolyte solution during a charge or discharge operation 
Clifford teaches:
one or a plurality of motors that together drive during a charge or discharge operation (Fig 1 #23; Col 3 lines 45-50 “a separate motor for each reel” Col; 4 lines 35-40 “During charging of the cell 10, the motor and servocontrol system 23 mostly rotates the supply reel 21)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify means for moving that together drive the anode belt and the cathode belt through their respective electrolyte solution during a charge or discharge operation taught by Gogotsi to have one or a plurality of motors taught by Clifford for the purpose of controlling speed of tape during charging and discharging. (Refer to Col 7 lines 45-50)

Regarding claim 2, Gogotsi teaches:
wherein the anode belt is coated with an electrically-insulating ion-permeable membrane (par 0074 “the positive electrode current collector and the ion-permeable separator defining a positive capacitive zone”), and 
(par 0074 “the negative electrode current collector and the ion-permeable separator defining a negative capacitive zone”).

Regarding claim 4, Gogotsi teaches:
a first portion of the anode belt is wound around a first storage roller of the anode storage region (Fig 5B # 580; par 0087) in a charged state (par 0087 “energy storage”);
a second portion of the anode belt is wound around a second storage roller of the anode storage region (Fig 5B # 590; par 0087, 0088) in a discharged state (par 0088 “recovering the stored energy”);
a first portion of the cathode belt is wound around a first storage roller of the cathode storage region (Fig 5B # 560; par 0087) in a charged state (par 0087 “energy storage”);
a second portion of the cathode belt is wound around a second storage roller of the cathode storage region (Fig 5B # 570; par 0087, 0088) in a discharged state (par 0088 “recovering the stored energy”).
Although Gogotsi teaches:
at least one means for moving is configured to drive the anode belt from the first storage roller of the anode storage region around the anode current collector member to the second storage roller of the anode storage region; (Fig 5B #560, 570, 580 and 590; Par 0081 “means for moving………In the case of tapes comprising supercapacitive particles, conveyor belts or spool-to-spool tension may be used.”) during a charge or discharge operation (par 0087-0088 energy storage and reversed energy recovery)
(Fig 5B #560, 570, 580 and 590; Par 0081 “means for moving………In the case of tapes comprising supercapacitive particles, conveyor belts or spool-to-spool tension may be used.”) during a charge or discharge operation (par 0087-0088 energy storage and reversed energy recovery).  
Gogotsi does not explicitly teach:
at least one motor is configured to drive.
Clifford teaches:
at least one motor is configured to drive. (Fig 1 #23; Col 3 lines 45-50 “a separate motor for each reel” Col; 4 lines 35-40 “During charging of the cell 10, the motor and servocontrol system 23 mostly rotates the supply reel 21)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify means for moving is configured to drive the cathode belt and anode belt taught by Gogotsi to have motors taught by Clifford for the purpose of controlling speed of tape during charging and discharging. (Refer to Col 7 lines 45-50)

Regarding claim 5, Gogotsi teaches:
configured to feed the anode belt forward from the first storage roller in the anode storage region to the reaction region; (Fig 5A and 5B 530 feeding into reaction region from 590. par 0058 “the tapes may be provided in a configuration similar to, but not limited to, those found in the two spools of a VHS tape”)
(Fig 5A and 5B 530 feeding to 580. par 0058 “the tapes may be provided in a configuration similar to, but not limited to, those found in the two spools of a VHS tape”)
configured to feed the cathode belt forward from the first storage roller in the cathode storage region to the reaction region; (Fig 5A and 5B  520 feeding into reaction region from 570. par 0058 “the tapes may be provided in a configuration similar to, but not limited to, those found in the two spools of a VHS tape”) and 
configured to feed the cathode belt back to the second storage roller in the cathode storage region (Fig 5A and 5B 520 feeding to 560. par 0058 “the tapes may be provided in a configuration similar to, but not limited to, those found in the two spools of a VHS tape”).  
Although Gogotsi teaches:
configured to feed the anode belt forward from the first storage roller in the anode storage region to the reaction region; 
configured to feed the anode belt back to the second storage roller in the anode storage region; 
configured to feed the cathode belt forward from the first storage roller in the cathode storage region to the reaction region; and 
configured to feed the cathode belt back to the second storage roller in the cathode storage region as noted above.  
Gogotsi does not explicitly teach:
at least one guide wheel configured to do so. 
Clifford teaches:
 (Fig 1 #19, 20, 34, 35; Col 5 lines 15-20 “The guide rollers 19, 20, 34, 35 hold the tape”). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify feeding the anode belt and feeding the cathode belt taught by Gogotsi to have at least one guide wheel taught by Clifford for the purpose of a snug hold and controlled positioning of tape. (Refer to col 5 lines 15-20)

Regarding claim 24, Gogotsi teaches:
wherein the electrically- insulating ion-permeable membrane comprises a polymer material selected from polymer separators, polyethyleneoxide polymer sheets, and sulfonated tetrafluoroethylene-based fluoropolymer-copolymer membranes (par 0070 notes “organic polymer or gel-polymer materials. Various types of ion separators are described in Arora, et al., Chem. Rev. 2004, 104, 4419-4462, the teachings of which are incorporated by reference herein. In various embodiments, the ion-permeable separator comprises a polyolefin, a fluorinated polymer, a sulfonated polymer, an alkoxylate polymer, a ceramic, or a copolymer or physical mixture or laminate thereof. Polyethylene, polypropylene, polyethylene oxide, PMMA, PVDF, PTFE,”).  

  Regarding claim 30, Gogotsi teaches:
A solid-flow electrochemical device comprising: (Par 0116 “electrochemical flow capacitors”)
 (Fig 5B area where ion-permeable separator reside #540 shown in Fig 5A and Fig 3A showing reaction in area) 
an anode reaction region (Fig 3C #325) containing an anode collection member (Fig 3C #340b) and a liquid electrolyte solution (par 0093 “the two electrode compositions (containing supercapacitive particles 340 within an electrolytic solvent containing anions and cations)”); 
a cathode reaction region (Fig 3C #315) containing a cathode collection member (Fig 3C #340a)  and a liquid electrolyte solution (par 0093 “the two electrode compositions (containing supercapacitive particles 340 within an electrolytic solvent containing anions and cations)”); and 
an ion-permeable membrane (Fig 3C #320; par 0093 “an ion permeable separator 320.”) juxtaposed between the electrolyte solution in the anode reaction region and the electrolyte solution in the cathode reaction region; 
(2) a solid moveable anode belt passing through the electrolyte solution in the anode reaction region at a position where the electrolyte solution separates the anode belt from the ion-permeable membrane (Par 0057 noting “the ion mobility is provided by passing a solvent-free or solvent-deficient tape through an electrolytic solvent” and that solid moveable cathode is separate from the ion-permeable membrane  in par 0087 noting “semi-solid A, 520, and semi-solid B, 530, pass between rotating metal current collectors 550 and ion-permeable separator 540” wherein the tape that is the cathode belt is needs to be separate from the capacitive zone which will cause it to separate from the electrolyte solution in the capacitive zone when tape passes between it.); 
(Fig 5A and 5B #520; Par 0012 “wherein at least one of the positive and negative electrodes comprises a non-stationary (including moveable or flowable) solid or semi-solid composition comprising supercapacitive particles” and therefore tape i.e. anode and cathode belts travel through electrolyte during operation. Par 0057 “the ion mobility is provided by passing a solvent-free or solvent-deficient tape through an electrolytic solvent during the operation of the capacitive cell”).
Although Gogotsi teaches:
a means for moving configured to drive the anode belt through the electrolyte solution in the anode reaction region from the anode belt storage region (Fig 5B #560, 570, 580 and 590; Par 0081 “means for moving………In the case of tapes comprising supercapacitive particles, conveyor belts or spool-to-spool tension may be used.”) and Par 0057 “the ion mobility is provided by passing a solvent-free or solvent-deficient tape through an electrolytic solvent during the operation of the capacitive cell”) during a charge or discharge operation (par 0087-0088 energy storage and reversed energy recovery). 
Gogotsi does not explicitly teach:
(4) a motor configured to drive the anode belt through the electrolyte solution in the anode reaction region from the anode belt storage region during a charge or discharge operation. 
Clifford teaches:
a motor configured to drive a belt (Fig 1 #23; Col 3 lines 45-50 “a separate motor for each reel” Col; 4 lines 35-40 “During charging of the cell 10, the motor and servocontrol system 23 mostly rotates the supply reel 21)
Gogotsi to have a motor taught by Clifford for the purpose of controlling speed of tape during charging and discharging. (Refer to Col 7 lines 45-50)

Regarding claim 31, Gogotsi teaches:
wherein the anode belt comprises an anode active material coated with an electrically-insulating ion-permeable membrane.  (par 0074 “the positive electrode current collector and the ion-permeable separator defining a positive capacitive zone”)

Regarding claim 32, Gogotsi teaches:
wherein the anode belt is in slideable contact with the anode collection member (Fig 5 A 520 going across 550). 

Regarding claim 33, Gogotsi teaches:
wherein the anode belt storage region contains a first storage roller (Fig 5B #590) and a second storage roller (Fig 5B #580), 
configured to drive the anode belt from the first storage roller through the anode reaction region to the second storage roller during the charge operation (Fig 5B #560, 570, 580 and 590; Par 0081 “means for moving………In the case of tapes comprising supercapacitive particles, conveyor belts or spool-to-spool tension may be used.”), and 
(Fig 5B #590; Par 0087 “the super capacitive tapes feed from spool reservoirs of uncharged electrodes 570 and 590 onto spool reservoirs 560 and 580 of charged electrodes.” ) during the discharge operation (par 0087-0088 energy storage and reversed energy recovery).  
Although Gogotsi teaches:
wherein the means for moving is configured to drive the anode belt from the first storage roller through the anode reaction region to the second storage roller during the charge operation, and 
to drive the anode belt from the second storage roller through the anode reaction region to the first storage roller during the discharge operation as noted above.  
Gogotsi does not explicitly teach:
wherein the motor is configured to drive the anode belt from the first storage roller through the anode reaction region to the second storage roller during the charge operation 
Clifford teaches:
wherein a motor is configured to drive a belt during the charge operation. (Fig 1 #23; Col 3 lines 45-50 “a separate motor for each reel” Col; 4 lines 35-40 “During charging of the cell 10, the motor and servocontrol system 23 mostly rotates the supply reel 21) 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify means for moving that is configured to drive the anode belt taught by Gogotsi to have a motor taught by Clifford for the purpose of controlling speed of tape during charging and discharging. (Refer to Col 7 lines 45-50)

  Regarding claim 34, Gogotsi teaches:
A solid-flow electrochemical device comprising: (Par 0116 “electrochemical flow capacitors”)
 (1) a reaction region that includes: (Fig 5B area where ion-permeable separator reside #540 shown in Fig 5A and Fig 3A showing reaction in area)
an anode reaction region (Fig 3C #325) containing an anode collection member (Fig 3C #340b) and a liquid electrolyte solution (par 0093 “the two electrode compositions (containing supercapacitive particles 340 within an electrolytic solvent containing anions and cations)”); 
 an ion-permeable membrane (Fig 3C #320; par 0093 “an ion permeable separator 320.”) juxtaposed between the electrolyte solution in the anode reaction region and the electrolyte solution in the cathode reaction region; 
(2) a solid moveable cathode belt passing through the electrolyte solution in the cathode reaction region at a position where the electrolyte solution separates the cathode belt from the ion-permeable membrane (Par 0057 noting “the ion mobility is provided by passing a solvent-free or solvent-deficient tape through an electrolytic solvent” and that solid moveable cathode is separate from the ion-permeable membrane  in par 0087 noting “semi-solid A, 520, and semi-solid B, 530, pass between rotating metal current collectors 550 and ion-permeable separator 540” wherein the tape that is the cathode belt is needs to be separate from the capacitive zone which will cause it to separate from the electrolyte solution in the capacitive zone when tape passes between it.);
(Fig 5A and 5B #520; Par 0012 “wherein at least one of the positive and negative electrodes comprises a non-stationary (including moveable or flowable) solid or semi-solid composition comprising supercapacitive particles” and therefore tape i.e. anode and cathode belts travel through electrolyte during operation. Par 0057 “the ion mobility is provided by passing a solvent-free or solvent-deficient tape through an electrolytic solvent during the operation of the capacitive cell”); and 
(4) a motor configured to drive the cathode belt through the cathode reaction region from the cathode belt storage region during a charge or discharge operation.  
Although Gogotsi teaches:
a means for moving configured to drive the cathode belt through the electrolyte solution in the anode reaction region from the anode belt storage region (Fig 5B #560, 570, 580 and 590; Par 0081 “means for moving………In the case of tapes comprising supercapacitive particles, conveyor belts or spool-to-spool tension may be used.”) and Par 0057 “the ion mobility is provided by passing a solvent-free or solvent-deficient tape through an electrolytic solvent during the operation of the capacitive cell”) during a charge or discharge operation (par 0087-0088 energy storage and reversed energy recovery). 
Gogotsi does not explicitly teach:
(4) a motor configured to drive the cathode belt through the electrolyte solution in the anode reaction region from the anode belt storage region during a charge or discharge operation. 
Clifford teaches:
(Fig 1 #23; Col 3 lines 45-50 “a separate motor for each reel” Col; 4 lines 35-40 “During charging of the cell 10, the motor and servocontrol system 23 mostly rotates the supply reel 21)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify means for moving to drive cathode belt taught by Gogotsi to have a motor taught by Clifford for the purpose of controlling speed of tape during charging and discharging. (Refer to Col 7 lines 45-50)
Regarding claim 36, Gogotsi teaches:
wherein the cathode belt is in slideable contact with the cathode collection member (Fig 5B 530 moving along 550). 

  Regarding claim 37, Gogotsi teaches:
wherein the cathode belt storage region contains a first storage roller (Fig 5B #570) and a second storage roller (Fig 5B #560),
configured to drive the cathode belt from the first storage roller through the cathode reaction region to the second storage roller during the charge operation (Fig 5B #560, 570, 580 and 590; Par 0081 “means for moving………In the case of tapes comprising supercapacitive particles, conveyor belts or spool-to-spool tension may be used.”), and 
to drive the cathode belt from the second storage roller through the cathode reaction region to the first storage roller (Fig 5B #590; Par 0087 “the super capacitive tapes feed from spool reservoirs of uncharged electrodes 570 and 590 onto spool reservoirs 560 and 580 of charged electrodes.” ) during the discharge operation (par 0087-0088 energy storage and reversed energy recovery).  .  
Gogotsi teaches:
wherein the means for moving is configured to drive the cathode belt from the first storage roller through the cathode reaction region to the second storage roller during the charge operation, and 
to drive the cathode belt from the second storage roller through the cathode reaction region to the first storage roller during the discharge operation as noted above.  
Gogotsi does not explicitly teach:
wherein the motor is configured to drive the cathode belt from the first storage roller through the cathode reaction region to the second storage roller during the charge operation 
Clifford teaches:
wherein a motor is configured to drive a belt during the charge operation. (Fig 1 #23; Col 3 lines 45-50 “a separate motor for each reel” Col; 4 lines 35-40 “During charging of the cell 10, the motor and servocontrol system 23 mostly rotates the supply reel 21) 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify means for moving that is configured to drive the cathode belt taught by Gogotsi to have a motor taught by Clifford for the purpose of controlling speed of tape during charging and discharging. (Refer to Col 7 lines 45-50)

  Regarding claim 38, Gogotsi teaches:
(5) a solid moveable cathode belt passing through the electrolyte solution in the cathode reaction region at a position where the electrolyte solution separates the cathode belt from the ion-permeable membrane (Par 0057 noting “the ion mobility is provided by passing a solvent-free or solvent-deficient tape through an electrolytic solvent” and that solid moveable cathode is separate from the ion-permeable membrane  in par 0087 noting “semi-solid A, 520, and semi-solid B, 530, pass between rotating metal current collectors 550 and ion-permeable separator 540” wherein the tape that is the cathode belt is needs to be separate from the capacitive zone which will cause it to separate from the electrolyte solution in the capacitive zone when tape passes between it.);
 (6) a cathode belt storage region situated outside the reaction region (Fig 5A and 5B #520; Par 0012 “wherein at least one of the positive and negative electrodes comprises a non-stationary (including moveable or flowable) solid or semi-solid composition comprising supercapacitive particles” and therefore tape i.e. anode and cathode belts travel through electrolyte during operation. Par 0057 “the ion mobility is provided by passing a solvent-free or solvent-deficient tape through an electrolytic solvent during the operation of the capacitive cell”); and
configured to drive the cathode belt through the cathode reaction region from the cathode belt storage region during a charge or discharge operation (Fig 5B #560, 570, 580 and 590; Par 0081 “means for moving………In the case of tapes comprising supercapacitive particles, conveyor belts or spool-to-spool tension may be used.”) and Par 0057 “the ion mobility is provided by passing a solvent-free or solvent-deficient tape through an electrolytic solvent during the operation of the capacitive cell”) during a charge or discharge operation (par 0087-0088 energy storage and reversed energy recovery).  
Although Gogotsi teaches:
a means for moving configured to drive the cathode belt through the electrolyte solution in the anode reaction region from the anode belt storage region (Fig 5B #560, 570, 580 and 590; Par 0081 “means for moving………In the case of tapes comprising supercapacitive particles, conveyor belts or spool-to-spool tension may be used.”) and Par 0057 “the ion mobility is provided by passing a solvent-free or solvent-deficient tape through an electrolytic solvent during the operation of the capacitive cell”) during a charge or discharge operation (par 0087-0088 energy storage and reversed energy recovery). 
Gogotsi does not explicitly teach:
(7) a motor configured to drive the cathode belt through the electrolyte solution in the anode reaction region from the anode belt storage region during a charge or discharge operation. 
Clifford teaches:
a motor configured to drive a belt (Fig 1 #23; Col 3 lines 45-50 “a separate motor for each reel” Col; 4 lines 35-40 “During charging of the cell 10, the motor and servocontrol system 23 mostly rotates the supply reel 21)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify means for moving to drive cathode belt taught by Gogotsi to have a motor taught by Clifford for the purpose of controlling speed of tape during charging and discharging. (Refer to Col 7 lines 45-50)

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Gogotsi et al. US 2014/0042989 in view of Clifford US 3,620,843 as applied to claim 1 above, and further in view of Beguin et al. US 2014/0016247.

Regarding claim 3, Gogotsi teaches:
(Par 0014 “Similarly, certain embodiments provide devices or methods wherein one of the two electrodes comprises supercapacitive particles and an electrolytic solvent which contains electrochemically oxidizable or reducible species”)
Although Gogotsi teaches:
Wherein at least one of the electrolyte solutions contains an electrochemically oxidizable or reducible species as noted above.
Gogotsi does not explicitly teach:
wherein said species is Li2SO4.
Beguin teaches:
wherein said species is Li2SO4 (Par 0038 “the aqueous electrolyte comprises as salt Li2SO4”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify electrolyte solutions taught by Gogotsi to have Li2SO4 taught by Beguin for the purpose of having lower resistances. (Refer to 0015)


Claims 11 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Gogotsi et al. US 2014/0042989 in view of Clifford US 3,620,843 as applied to claim 1 above, and further in view of Carter et al. US 2011/0189520.

Regarding claim 11, Gogotsi does not explicitly teach:

a metal fluoride selected from CuF2, FeF2, FeF3, BiF3, CoF2, and NiF2;
a metal oxide selected from the group consisting of CoO, CO304, NiO, CuO, and MnO; 
an intercalation compound of the formula Li-x-zM1-zP04, 
wherein M is at least one first row transition metal selected from Ti, V, Cr, Mn, Fe, Co, and Ni, 
wherein x is from 0 to 1, and 
wherein z can be positive or negative;
 an intercalation compound of the formula (Lii-xZX)MPO4, 
wherein M is at least one metal selected from V, Cr, Mn, Fe, Co, and Ni, 
wherein Z is a non-alkali metal dopant comprising at least one of Ti, Zr, Nb, Al, or Mg, and 
wherein x ranges from 0.005 to 0.05; 
an intercalation compound of the formula LiMPO4, 
wherein M is at least one metal selected from V, Cr, Mn, Fe, Co, and Ni, and 
wherein the intercalation compound is optionally doped at the Li, M, or 0-sites; 
or 
an intercalation compound comprising 
an ordered rocksalt compound of the formula LiMO2 having an a-NaFeO2 structure type, an orthorhombic-LiMnO2 structure type, 
or 
a derivative of the a-NaFeO2 or orthorhombic-LiMnO2 structure type having different crystal symmetry, atomic ordering, 

partial substitution for the metals or oxygen, 
wherein M includes at least one first row transition metal and, optionally, at least one non-transition metal selected from Al, Ca, M, and Zr.  
Carter  teaches:
wherein the anode active material or the cathode active material comprises:
a metal fluoride selected from CuF2, FeF2, FeF3, BiF3, CoF2, and NiF2 (par 0025 notes “CuF2”);
a metal oxide selected from the group consisting of CoO, CO304, NiO, CuO, and MnO (par 0026 notes “CoO, Co30 4, NiO, CuO, and MnO”); 
an intercalation compound of the formula Li-x-zM1-zP04, wherein M is at least one first row transition metal selected from Ti, V, Cr, Mn, Fe, Co, and Ni, wherein x is from 0 to 1, and wherein z can be positive or negative (par 0027 );
 an intercalation compound of the formula (Lii-xZX)MPO4, wherein M is at least one metal selected from V, Cr, Mn, Fe, Co, and Ni, 
wherein Z is a non-alkali metal dopant comprising at least one of Ti, Zr, Nb, Al, or Mg, and wherein x ranges from 0.005 to 0.05 (par 0028); 
an intercalation compound of the formula LiMPO4, wherein M is at least one metal selected from V, Cr, Mn, Fe, Co, and Ni, and 
wherein the intercalation compound is optionally doped at the Li, M, or 0-sites (par 0028-0029); 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify anode or cathode material taught by Gogotsi to have Carter  for the purpose of using design compositions to produce high energy density. (Refer to 0010) 

Regarding claim 17, Gogotsi does not explicitly teach:
wherein the anode active material or the cathode active material comprises 
a carbon material selected from amorphous carbon, disordered carbon, graphitic carbon, metal-coated carbon, and metal-decorated carbon;
a sulfur or selenium-containing compound; 
or 
a metal selected from lithium, sodium, potassium, and magnesium.  
Carter  teaches:
wherein the anode active material or the cathode active material comprises 
a carbon material selected from amorphous carbon, disordered carbon, graphitic carbon, metal-coated carbon, and metal-decorated carbon;
a sulfur or selenium-containing compound; 
or 
a metal selected from lithium, sodium, potassium, and magnesium  (par 0038 noting sulfur and amorphous carbon).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify anode or cathode material taught by Gogotsi to have anode or cathode material taught by Carter for the purpose of using design compositions to produce high energy density. (Refer to 0010) 

Claim 39 rejected under 35 U.S.C. 103 as being unpatentable over Gogotsi et al. US 2014/0042989 in view of Clifford US 3,620,843 as applied to claim 1 above, and further in view of Visco et al. US 2016/0190640.

Regarding claim 39, Even though Gogotsi teaches:
high energy densities. (Par 0057 “the supercapacitive electrode materials, higher energy densities can be achieved at higher surface areas of the supercapacitive particles. This can be achieved by using small particle sizes or highly porous, mesoporous, or nanoporous particles, or combinations of each.”)
Gogotsi does not explicitly teach:
a volumetric energy density in the order of 102 Wh/L or greater.
Visco teaches:
a volumetric energy density in the order of 102 Wh/L or greater (Par 0215 “battery cell of high energy density (preferably >250 Wh/l, and more preferably >500 Wh/l)”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify energy densities taught by Gogotsi to have energy densities taught by Visco for the purpose of having high performance (Refer to Par 0003) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859